Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed June 16, 2021.

Claims 1-21 are pending. Claim 1 has been amended. Claims 11-21 have been withdrawn from consideration due to a non-elected invention. 

All prior rejections are maintained for the reasons set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 6,129,769).
Xu teaches dyeing polyamide fibers such as nylon with vat dyes (claims 1 and 20) and tested for wet fastness with gray scale ratings, lightfastness and crock fastness (column 21)  and is exposed to xenon lamp for 20 hours by AATCC 16 E method (column In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324. 
Xu does not specify the lightfastness rating of at least 3 or 4 according to AATCC test method 16, option 3; the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129, wet fastness gray scale rating of at least 4/5 or 5/5 for transfer to an undyed control.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the vat dyed nylon fibers of Xu  have a properties of the lightfastness rating of at least 3 or 4 according to AATCC test method 16, option 3; the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129, wet fastness gray scale rating of at least 4/5 or 5/5 for transfer to an undyed control as Xu teaches effectively dyeing similar nylon fibers with similar vat dyes and dye concentrations of 4% dye on weight fabric and recognizes the importance of colorfastness 
It would have been further obvious to optimize to these values as Xu recognizes the importance of color fastness, wet fastness with gray scale ratings, lightfastness and crock fastness and uses AATCC 16 tests. The tests mush reach a particular threshold to be industry standard and it is obvious to maximize the retention of color during exposure to all environments such as light, washing, air (including ozone) and preserve the color to as close as the original dyeing as possible so fading does not occur to ruin the aesthetic. Nothing unobvious is seen in optimizing through routine experimentation the dyeing to maximize these color retention properties. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 6,129,769) in view of Lofquist (US 3,822,996).
Xu is relied upon as set forth above.
Xu does not specify the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fibers of Xu by using optimizing the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129a  as Lofquist teaches that it is conventional to dye nylon, such as nylon 6 and nylon 6,6 fibers and that care must be taken to ensure the dyes are protected from destruction by ozone exposure from the air and that this is measured by AATCC method 129. Optimizing to protect the dyes from environmental damaging agents such as ozone to preserve the color of the dyed nylon is obvious to prevent fading and discoloration over time. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 6,129,769) in view of Rao (US 2005/0183218).
Xu is relied upon as set forth above.
Xu does not specify nylon 6 or 6,6 or cationic nylon.
Rao teaches is well established in the art that nylons such as cationic nylon, nylon 6 and nylon 6,6 (claims 23-25, paragraph 0020) are effectively dyed by vat dyes to produce fibers with improved color and lightfastness as measured by xenon exposure (paragraph 0018, 0020, 0034, claim 8). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fibers of Xu by using cationic nylon, nylon 6 and nylon . 

Claims 1-7,9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Burkinshaw (US 2003/0110580) in view of Xu (US 6,129,769).
Burkinshaw teaches dyeing greige nylon 6,6 fibers with vat dyes (paragraphs 0065-0067) to produce 4-5 scale depth of shade and wash fastness. Burkinshaw teaches dyeing nylon 6 (polycaprolactam) and nylon 6,6 (poly(hexamethylene adipamide) (paragraph 0023). Burkinshaw teaches most fabrics had 4-5 or 5 wash fastness ratings, and 4 or 5 staining ratings (paragraph 0048). Burkinshaw the dyed fibers had a low propensity to stain other fibers (paragraph 0017). . Burkinshaw teaches 2% vat dye on weight fiber and reduced vat dye prepared with sodium dithionite example 2 (paragraph 0060) and 10 ml of the 2% vat dyestock was incorporated into 200 ml dyebath and this procedure is followed in example 3 (paragraph 0066) for vat dyes on nylon 6-6. Burkinshaw teaches using concentrations of 7% vat dye o.w.f. in the second stage in example 10B. Burkinshaw uses the method of example 10A in example 10B, wherein the total dyebath volume is 200 ml (paragraph 0085) and in the second stage 5ml of 7% o.w.f. alkaline reduced vat dyestock added to 200ml dyebath.  Burkinshaw teaches using 2-3% based on weight fiber alkaline reduced vat dye for synthetic fibers (paragraph 0035).

Xu teaches dyeing polyamide fibers such as nylon with vat dyes (claims 1 and 20) and tested for wet fastness with gray scale ratings, lightfastness and crock fastness (column 21) and is exposed to xenon lamp for 20 hours by AATCC 16 E method (column 21, lines 30-40). Xu teaches dyeing fabrics with 4% vat dye on weight fabric (o.w.f.) (example 2). ). Xu teaches in example 6, preparing vat blue 1 and dyeing the fabric swatches at a concentration of [2g vat blue dye /( 2g+100g+4g+6g+900g+2g+1g)]*100%=0.2% vat blue 1 o.w.f. as 1ml water =1g).
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the vat dyed nylon fibers of Burkinshaw  have a properties of the lightfastness rating of at least 3 or 4 according to AATCC test method 16, option 3; the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129, wet fastness gray scale rating of at least 4/5 or 5/5 for transfer to an undyed control as Burkinshaw teaches effectively dyeing similar nylon fibers with similar vat dyes at 2% o.w.f. and recognizes the importance of colorfastness with respect to wash fastness and low propensity to stain other fibers. Similar nylon fiber materials dyed by similar vat dyes would be expected to possess similar lightfastness, colorfastness to ozone and wet fastness gray scale properties as they would be a function on the interaction between the nylon and the vat dye. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fibers of Burkinshaw by optimizing the lightfastness rating of at least 3 or 4 according to AATCC test method 16, option 3 as Xu teaches that it is conventional to dye nylon fibers with vat dyes and maintain light fastness by testing with AATCC method 16 option E which includes exposure to xenon lamps, similar to AATCC method 16 option 3, and that care must be taken protect from color fading. Optimizing to protect the dyes from environmental damaging agents such as light to preserve the color of the dyed nylon is obvious to prevent fading and discoloration over time. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Burkinshaw (US 2003/0110580) in view of Xu (US 6,129,769) and further in view of Lofquist (US 3,822,996).
Burkinshaw and Xu are relied upon as set forth above.
Burkinshaw and Xu do not specify the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fibers of Burkinshaw and Xu by optimizing the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129 as Lofquist teaches that it is conventional to dye nylon, such as nylon 6 and nylon 6,6 fibers and that care must be taken to ensure the dyes are protected from destruction by ozone exposure from the air and that this is measured by AATCC method 129. Optimizing to protect the dyes from environmental damaging agents such as ozone to preserve the color of the dyed nylon is obvious to prevent fading and discoloration over time. 

Response to Arguments
Applicant's arguments filed regarding Xu have been fully considered but they are not persuasive. Xu clearly teaches using 4% vat dye on weight fiber in example 4. While the example that teach 4% vat dye on weight cotton fabric, in claim 1, Xu teaches functional equivalence of selecting cotton or polyamide (nylon is polyamide). Using similar dye concentrations on different types of fabrics would be obvious to try as Xu teaches conducting the process with cotton or polyamide fibers (claim 1). Similar nylon fiber materials dyed by similar vat dyes would be expected to possess similar lightfastness, colorfastness to ozone and wet fastness gray scale properties as they would be a function on the interaction between the nylon and the vat dye. 

Applicant’s arguments that the claimed technology improves the quality of the dyed fiber is conclusory and not supported by experimental data comparing with the closest .
Applicant's arguments filed regarding Burkinshaw have been fully considered but they are not persuasive. Burkinshaw teaches 2% vat dye on weight fiber and reduced vat dye prepared with sodium dithionite example 2 (paragraph 0060) and 10 ml of the 2% vat dyestock was incorporated into 200 ml dyebath and this procedure is followed in example 3 (paragraph 0066) for vat dyes on nylon 6-6. Burkinshaw teaches using concentrations of 7% vat dye o.w.f. in the second stage in example 10B. Burkinshaw uses the method of example 10A in example 10B, wherein the total dyebath volume is 200 ml (paragraph 0085) and in the second stage 5ml of 7% o.w.f. alkaline reduced vat dyestock added to 200ml dyebath.  Burkinshaw teaches using 2-3% based on weight fiber alkaline reduced vat dye for synthetic fibers (paragraph 0035). Accordingly, the rejections are maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761